Citation Nr: 0410053	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  02-11 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel





INTRODUCTION

The veteran had active service from June 1968 to June 1970, 
including combat service in the Republic of Vietnam.  His awards 
include the Combat Infantry Badge and Purple Heart.

This appeal arises from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center (RO) in 
Philadelphia, Pennsylvania.  

The Board notes that in his July 2002 VA Form 9, the veteran 
requested a hearing before a member of the Board in Washington, 
D.C.  The requested hearing was scheduled for March 2004, but the 
veteran informed his representative shortly prior to the date of 
the scheduled hearing that he no longer desired a Board hearing  
During the pendency of the appeal, a total rating based on 
individual unemployability was granted effective from April 14, 
2001.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been obtained 
by the RO.

2.  The social and industrial impairment from the veteran's PTSD 
most nearly approximates total.


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Board has determined that the 
evidence and information currently of record are sufficient to 
substantiate the veteran's claim.  Therefore, no further 
development is required under the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002) or the regulations implementing it.  

II.  Factual Background

By rating decision dated in October 1997, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation effective 
from July 30, 1997.  

In October 1999, the veteran submitted several excerpts of 
articles pertaining to his company and experiences in Vietnam, and 
requested an increased rating based on increased severity of his 
PTSD.

On VA compensation and pension examination in December 1999, the 
veteran asserted an increase in his disability.  He reported anger 
most of the time, guilt for all of the comrades who died instead 
of him, and inability to shake the memories.  He related daily 
crying spells, isolation in the work place for the prior two and 
one-half years, and that he gets so angry that he stutters.  He 
reported insomnia, fear of hurting his wife, avoidance of war 
movies, easy startle response, inability to socialize secondary to 
his fear of getting angry, and that his family life was affected 
by this.  He indicated that he was unable to do any work for 
prolonged periods since memories creep in when he is alone, that 
he has given up hunting and fishing hobbies since 1992, and that 
he has been depressed with no interest in any pleasurable 
activity.  He denied active suicidal thoughts, but stated that he 
felt dead in Vietnam.  He reported being unable to show love or 
affection to his family members and stated that he keeps his 
distance from them.  He indicated that he was currently working 
fulltime and his work life was being affected.  He was unable to 
concentrate, memory was poor, and his friend has to constantly 
remind him about projects he has to do at work.  

On mental status examination, the veteran was dressed 
appropriately and neatly.  He was alert to time, place, and 
person, and judgment and insight were noted as good.  He was 
mainly anxious with mild tremulousness of both hands, was 
fidgeting in his chair, and was tearful when talking about his 
experiences.  Speech was at a normal rate, but flow was mainly 
affected by stuttering when he became highly anxious about the 
memories about the war.  Mood was depressed, and affect congruent 
and restricted.  Thoughts were goal-directed, coherent and 
logical.  He had a passive death wish, and denied hallucinations 
or delusions.

The examiner concluded that the veteran's PTSD was severe.  The 
Global Assessment of Functioning (GAF) was 50 currently and for 
the past one year.

The examiner noted that the veteran, although working for the past 
18 years, has had severe PTSD symptoms.  He relives the traumatic 
Vietnam events in the form of nightmares, intrusive memories, 
avoidance of others, feelings of estrangement from others, 
restricted range of affect, sense of a foreshortened future, 
persistent symptoms of increased arousal in the form of sleep 
problems, increased irritability, concentration problems, 
exaggerated startle response, and absence of any other alcohol or 
illicit drug abuse and/or any other major mental illness.

December 1999 to March 2000 VA outpatient Psychology treatment 
notes reveal continuing treatment for PTSD.  He was noted as 
leading a very avoidant lifestyle and doing nothing outside the 
home other than work, without his wife.  He related arguments with 
his wife indicative of low self-esteem, and how hyperaroused he 
gets with minimal provocation. 

In an unappealed May 2000 rating action, the RO increased the 
rating to 50 percent.

An April 2001 VA Psychology general note shows that the veteran 
was seen in a 60-minute psychotherapy session for treatment of 
PTSD.  The veteran reported loss of his job of 19 years, which he 
felt was due to frequent and continued problems with explosive 
anger at work, and angry confrontations with fellow workers and 
supervisors.  It was noted that he was laid off after another 
company was brought in as a partner.  The veteran related this was 
reportedly a convenient way to terminate him since younger men 
with less seniority kept their jobs. The psychologist noted that 
despite therapy and repeated efforts at intervention with 
psychological anger management and stress management therapies, 
the veteran was unable to appropriately negotiate work conflict.  
The veteran could not sustain a stable mood and behavior in this 
regard, and had a fight with fellow workers and his immediate 
supervisor just three weeks prior to being terminated.  
Concentration and memory were noted as poor, and the veteran had 
very low stress tolerance.  Minor challenges were noted to elicit 
very high levels of hyperarousal and mental confusion.

At home, he was noted to be unmotivated and isolated, not showing 
affection to his spouse.  He was obsessive and preoccupied with 
his problems.  Mood was generally depressed and anxious, and he 
was socially avoidant with minimal social stimulation being 
anxiety arousing.  Sleep was poor, with waking up in the middle of 
the night.  He felt tired during the day.  His mood was depressed 
and thoughts were intractable, with flat affect.

The treating psychologist noted that the veteran had struggled 
with work for years.  Over the past five years, work-related 
stress and interpersonal conflict were always at issue, and the 
veteran's capacity to cope had eroded over the years.  The 
psychologist opined that the veteran had probably reached the end 
of his useful work years due to the steady worsening of his PTSD 
symptoms caused by chronic work-related stress and chronic 
hyperarousal and hyperadrenalinization caused by this stress.  The 
diagnosis was PTSD, chronic and severe.  GAF was noted as 45, with 
major impairment in the ability to work and in social 
relationships. 

By rating decision of May 2001, the veteran was granted a 70 
percent rating for PTSD and entitlement to individual 
unemployability, effective April 4, 2001.  The veteran's notice of 
disagreement with the 70 percent rating was received in December 
2001.

November 2000 to October 2001 VA outpatient psychology treatment 
notes show continued individual and group therapy for PTSD.  An 
October 2001 psychology note reflects that the veteran's condition 
was static and was not likely to improve significantly or for a 
sustained period of time.  The psychologist noted that the 
veteran's symptomatology waxed and waned in severity and worsened 
during periods of increased psychosocial stress.  He was required 
to adapt to a low stress lifestyle in order to maintain stability 
in mood and behavior.  The psychologist opined that the veteran 
was permanently disabled. 

The veteran's former employer reported in October 2001 that the 
veteran's employment ended in April 2001 due to permanent economic 
layoff.  

October 2001 to February 2002 VA outpatient treatment notes 
reflect continuing treatment for PTSD in individual and group 
therapy sessions.

In April 2002, the veteran underwent a VA examination for PTSD.  
The examiner noted that despite regular treatment in individual 
and group sessions for PTSD, and pharmacotherapy, the veteran 
continued to experience a full range of symptomatology of PTSD.  
He was noted to experience more nightmares, intrusive memories of 
the war of increasing frequency and severity, lack of sleep due to 
the memories of war experiences, and frequently severe 
dissociative flashbacks.  Even handling phone calls and letters 
addressed to him had become a major issue.  He had become 
dependent on his wife for most of the caring of the home, 
shopping, finances and cooking.  He essentially worked around the 
yard to occupy himself.  He became confused with any kind of 
interaction requiring concentration and was unable to read letters 
addressed to him, relying on his wife to do so.  He reported being 
unable to enjoy any life activities, having no friends, and 
feeling guilty for his lack of socialization with his wife.  His 
mood was noted as anxious.  He denied suicidal ideations recently, 
although he had them in the past.  

Mental status examination revealed marginal grooming, and the 
veteran was cooperative.  Speech was nonspontaneous, rate normal, 
mood anxious, affect congruent to the mood and limited to the 
mood.  Thought process was goal-directed and he was unable to 
answer.  He was alert and oriented to time, place, person and 
situation, with memory grossly intact.  Intellect was average, 
judgment and insight fair.  The diagnosis was PTSD, chronic.  The 
GAF was 41.  The examiner opined that the veteran's disability 
from PTSD was major and permanent, and his social and occupational 
impairment severe.  Efforts in treatment were to maintain him in 
his low stress lifestyle and to engage him in therapy and 
meaningful avocational activities and family relationships.

III.  Analysis

Disability evaluations are assigned by applying a schedule of 
ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment, rather than solely on 
the examiner's assessment of the level of disability at the moment 
of the examination.  When evaluating the level of disability from 
a mental disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely on 
the basis of social impairment.  38 C.F.R. § 4.126 (2003).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).

In assessing the evidence of record, it is important to note that 
the GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of mental 
health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32).  

A score of 41-50 is assigned where there are, "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job)."  Id.  
A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, occupational, or 
school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  

Under the rating criteria, a 50 percent evaluation is warranted 
for PTSD where there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical obscure, or 
irrelevant speech; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike setting); 
inability to establish and maintain effective relationships.  

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self of others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

In the case at hand, the evidence of record includes medical 
records showing treatment and diagnosis of chronic and severe 
PTSD.  In an April 2001 psychology note, the examiner stated that 
the veteran's capacity to cope over the years had degraded, and 
that the veteran had probably reached the end of his useful work 
years due to the steady worsening of his PTSD symptoms.  On the 
most recent VA examination in April 2002, the examiner opined that 
the veteran was socially withdrawn, and that the social and 
occupational impairment from PTSD is major and permanent. 

It is apparent from the medical evidence that the social and 
industrial impairment from the veteran's PTSD more nearly 
approximates the total impairment required for a 100 percent 
rating than the lesser impairment required for a 70 percent 
rating.  Accordingly, a 100 percent rating is in order.


ORDER

Entitlement to a 100 percent rating for PTSD is granted, subject 
to the criteria governing the payment of monetary benefits.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



